Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Correspondence section at the end).
Claim Status
The amended claim set filed 02/24/2022 is non-compliant under 37 CFR 1.121 because it presents two claims that are numbered as Claim 32, does not include a complete listing of all claims including Claim 34, and does not include the text of the prior version of all claims as filed 08/26/2021. For the purposes of compact prosecution, these claims will be examined. The claim set, currently numbered “…31, 32, 32, 33,” will be referred to herein as if they had been re-numbered to read “…31, 32, 33, 34.” See also the Claim Objection section below.
Claims 10, 16-28 and 30-33 are currently pending. Of those, Claims 18-22, 24-25, 31, and 34 are withdrawn, Claims 10, 27, and 30 are currently amended, and no Claims are new. Claims 1-9, 11-15, and 29 are currently cancelled.
Claims 10, 16, 23, 26-28, 30, and 32-33 will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional application 62/369,370 and PCT applications PCT/US17/43957 and PCT/US18/15251 is acknowledged. It has been noted that new figures were added to PCT/US18/15251 that were not present in parent PCT/US17/43957. What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language.
Claims 10, 16, 23, 26-28, 30, and 32 are supported by the text of provisional application 62/369,370. Therefore, the effective filing date for Claims 10, 16, 23, 26-28, 30, and 32 is 08/01/2016.
Regarding (renumbered) Claim 33, provisional application 62/369,370 only provides support for some of the claimed diseases. Provisional application 62/369,370 does not appear to provide support for “cutaneous disorders (e.g. acne, eczema), gingivitis, periodontitis, or vaginal papillomavirus infections”; the earliest support for these diseases is found in PCT/US17/43957. Therefore, the effective filing date for Claim 33 is 07/26/2017.
Claim Objections
The examiner objects to the claim listing because it is not fully compliant with the rules. First, the 2/24/22 claim listing has misnumbered claims 32-34 from the 8/26/21 claim listing as “32, “32,” and “33.” This numbering of claims is not accordance with 37 CFR 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The second claim number 32 has been renumbered as claim 33; misnumbered claim 33 has been renumbered as claim 34. This numbering is consistent with the immediate prior claim listing. The remainder of this Office action will refer to the claims as such.
In addition, the 2/24/22 version of claim 10 omits the word “dysbiotic” at line 2 that was present in the immediate prior claim set. The 2/24/22 version of (renumbered) claim 33 retains the phrase “or having” at line 2 that was removed in the 8/26/21 listing. The examiner, however, agrees to examine the claims. Claims 10 and (renumbered) 33 are interpreted as:
10. (Currently Amended) A method for formulating a mixture of IgYs specific [[of]] for at least [[one]] two microorganism-produced molecules in a dysbiotic microbiome of at least one subject in need thereof, wherein the microorganism is a non-pathogen, the method comprising: (a). identifying at least [[one]] two microorganism-produced molecules or epitopes thereof present in the microbiome of the at least one subject, wherein the microorganism- produced molecules are [[is]] known to be associated with a disease or disease risk, and; (b). providing a mixture of IgYs specific [[of]] for the at least [[one]] two microorganism-produced molecules or epitopes thereof identified in step (a), wherein the mixture of IgYs is customized to target and reduce the amount of the at least [[one]] two microorganism-produced molecules or epitopes thereof identified in step (a).

32. (Previously Presented) The method of claim 10, wherein the at least one subject has or is at risk for at least one disease selected from the group consisting of irritable bowel syndrome, small intestinal bacterial overgrowth, inflammatory bowel disease, diarrhea, cancer, functional bowel disorders, celiac disease, non-celiac gluten sensitivity, migraine, cardiovascular disease, type 1 or type 2 diabetes, obesity, the metabolic syndrome, osteoporosis, autoimmune disease, osteoporosis, behavioral disorder, malignancy, cutaneous disorders (e.g. acne, eczema), gingivitis, periodontitis, vaginal papillomavirus infections, neurodegenerative disease, and psychiatric disorder.

Any response to this Office action must include a fully compliant claim listing.
Claim Interpretation
	Regarding Claim 10, the claim recites the limitation “the microorganism is a non-pathogen.” The specification defines the term pathogen in [0024-0026] as microorganisms that meet all four of Koch’s Postulates, and states that their invention is drawn to organisms that fail to meet the first or third Postulate. It should be noted that this definition of “pathogen” excludes opportunistic pathogens such as C. difficile, S. aureus, or H. pylori. Such organisms are found in the microbiome of many healthy subjects, and therefore fail Koch’s first postulate. Such organisms also do not necessarily cause disease when introduced into a healthy subject, and therefore also fail Koch’s third postulate. For example, Alfa et al. (PG-PUB No. US-20070280949-A1; IDS filed 01/22/2019) teaches that C. difficile is “carried by many people” and only becomes a cause of disease when “normal intestinal ecosystems are disturbed by use of antimicrobial therapies” [Alfa 0081]. Therefore, opportunistic pathogens such as C. difficile are considered non-pathogens under the applicant’s definition.
	The claim also ends with the step “providing a mixture of IgYs”; however, the preamble states the claimed method is “for formulating a mixture of IgYs.” The claim will be interpreted as being directed to a method of providing a mixture of IgYs, as first laid out in the prior examiner’s rejection filed 12/17/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, 23, 26-28, 30, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the phrase “in a microbiome”, found on line 2, is indefinite. First, it is unclear what object is in the microbiome- perhaps the formulation of the final IgY mixture occurs in the microbiome, the IgYs are present in the microbiome, the microorganism-produced molecule is in the microbiome, or there is some other interpretation. However, it appears that this claim does not require that the microorganism producing the microorganism-produced molecule be present in the microbiome because limitations on the microorganism itself are not found until later in the claim, on line 3. Second, it is unclear how “in” is used in this context. Due to the options of objects to be “in the microbiome” it appears that this limitation merely requires that the object to be in the same location as a microbiome, but it might also require interaction with one or more microbiome targets. Claims 16, 23, 26-28, 30, and 32-33 are rejected for depending on rejected Claim 10. In the interest of compact prosecution, this claim will be examined with the broadest reasonable interpretation, which is that any of the formulation, IgYs, or molecule may be present in the microbiome, and that any of these objects merely need to be present in the same location as the microbiome.
Regarding Claim 16, the phrase “bacterial energy harvest” is unclear. The specification only describes “energy” in [0005], and this usage does not clearly define and lay out the bounds of the term. Further, this is not a common term used in the art with a well-defined meaning. Where applicant acts as his or her own lexicographer to specifically define a new term, the written description must clearly define the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bacterial energy harvest” could refer to any metabolic gene, but could also plausibly refer to any gene that contributes in any way to the bacteria continuing to survive and be able to harvest energy. Therefore, the term is indefinite because the specification does not clearly define the metes and bounds of the term. For the purposes of compact prosecution, this term will be examined to exclude this type of microorganism-produced molecule.
Regarding Claims 16 and 23, these claims recite “microorganism-produced molecule” but have antecedent basis in Claim 10 as “microorganism-produced molecules.” These claims are indefinite because the antecedent basis, and therefore the intent, is unclear. For the sake of compact prosecution, these claims will be examined with the broadest reasonable interpretation as if they read “at least one of the microorganism-produced molecules is…” rather than requiring both microorganism-produced molecules to fall within the category.
Regarding (renumbered) Claim 33, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In the instant claim, it is unclear whether the claim includes all cutaneous disorders, or whether it is limited to acne and eczema.
Further, Claim 33 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of listed diseases is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the diseases are not all part of an art-recognized class. They do not all share common symptoms, common affected organs, common biological mechanisms, or common microorganisms that have been associated with the disease.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 16, 23, 26-27, 30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfa et al. (hereafter Alfa; PG-PUB No. US-20070280949-A1; IDS filed 01/22/2019).
Regarding Claims 10 and 30, Alfa teaches a composition of polyclonal antibodies [0047-0048], which are a mixture of multiple distinct IgYs produced by a single immunized animal. These polyclonal antibodies may be raised against multiple targets on a single organism or even multiple organisms [0048-0049]. A preferred organism targeted by this invention is the bacteria C. difficile, which is not a pathogen according to the applicant’s definition of the term (see Claim Interpretation section above) and is even one of the example bacteria targeted by the applicant for being associated with cardiometabolic disease when present in elevated abundance in a human fecal microbiome [instant 00303]. The composition is intended for oral administration [0043], so the IgYs of the infection will be present in the gut microbiome. Additionally, C. difficile is present in the gut microbiome, especially in dysbiotic microbiomes that have been disrupted by antibiotic use [0081-0082], so the targeted microorganism-produced molecules will also be present in a dysbiotic gut microbiome.
Alfa teaches identifying at least two microorganism-produced molecules or epitopes thereof present in the microbiome of the at least one subject, such as those identified in [0048] and [0050]. The presence of these microorganism-produced molecules is known to be associated with a disease: C. difficile-associated diarrhea and colitis [0081-0082].
Alfa also teaches providing a composition comprising a polyclonal mixture of IgYs [0030-0034]. The polyclonal IgY composition is chosen to be specific for and to target and reduce the amount of the at least two microorganism-produced molecules or epitopes thereof identified in step (a). Several of the targets identified in [0048] and [0050] would prevent replication when chosen [0053]; other targets have disease-associated functions at other critical stages of the disease process [0069]. Interfering in these processes by targeting these disease-associated molecules with IgYs has the result that the C. difficile infection can be controlled and the amount of C. difficile-produced molecules will be reduced [0072]. The mixture is customized by administering antibodies targeted to a specific organism that is present in the patient [0011].
Regarding Claims 16 and 23, Alfa teaches that targeted microorganism-produced molecules may include the lipopolysaccharide fraction, proteins involved in cellular adhesion, toxins, and proteins isolated from the cell membrane, among others [0048]. Adhesion factors, toxins, and spore-related proteins, as recited in [0048] can be considered virulence factors because they promote colonization, disease symptoms, and persistence despite the presence of antibiotics or other adverse conditions.
Regarding Claim 26, the IgY mixture is formulated by being reconstituted from a stock of IgYs [0023]. As described above for the rejection of Claim 10, this IgY stock is a polyclonal antibody mixture that is specific for more than one microorganism-produced molecule and is customized to the specific organism infecting the subject.
Regarding Claim 27, the IgY mixture is formulated in vivo by immunizing hens [0016]. The hens may be immunized against multiple targets [0048-0049], or they may be immunized with a single target, such as a whole bacteria [0048], that comprises multiple immunogenic microorganism-produced molecules. In either case, the result is a polyclonal mixture of IgYs customized to the specific organism infecting the subject and targeting at least two microorganism-produced molecules.
Regarding Claim 32, Alfa teaches their composition may be applied to house pets such as felines, as well as poultry, cattle, and swine [0042].
Regarding (renumbered) Claim 33, Alfa teaches that their composition should be used on subjects having or at risk for gastrointestinal disease such as diarrhea [0063-0064]. Additionally, the applicant teaches that C. difficile is known to be associated with cardiometabolic disease [instant 00303].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa et al. (hereafter Alfa; PG-PUB No. US-20070280949-A1; IDS filed 01/22/2019).
	The teachings of Alfa are laid out above. Specifically, Alfa teaches each and every limitation of Claims 10 and 27, the claims which Claim 28 is dependent on. Further, Alfa teaches that each hen typically lays 30-35 eggs per month [0019]. Alfa does not teach immunizing that all eggs from the immunized group of hens contain the same customized mixture of IgYs.
	It would have been obvious to one of ordinary skill in the art at the time of filing to improve the invention of Alfa by immunizing all hens in the group with the same antigen or antigen mixture, to produce a collection of eggs from the immunized group of hens that all contain the same customized mixture of IgYs. It should be noted that this claim does not require all eggs from all immunized hens to produce the same IgY mixture, merely all hens’ eggs from “a group.” One skilled in the art would have been motivated to immunize all hens in the group with the same antigen mixture, rather than having a group of hens where each hen is immunized with different antigens, in order to increase the amount of IgY mixture produced each month beyond the 30-35 eggs capable of being laid by a single hen. Further, if hens are being immunized with multiple types of antigen, grouping hens that have been immunized by the same antigen would simplify the process of tracking which eggs contain each type of IgY. Immunizing all hens in a group against a single antigen requires only routine skill and could be done with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments, filed 02/24/2022 with respect to claims 10, 16, 26-30, 32, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references cited here are present in the attached PTO-892.
The use of polyclonal IgY mixtures to control the overgrowth of opportunistic pathogens, which are not considered pathogens according to the applicant’s definition of the term (see Claim Interpretation section above), is not novel. See, for example, Attallah et al. (2009) or Wang et al. (2011) or Fujibayashi (2009), which use IgYs to treat the opportunistic pathogens H. pylori, S. aureus and C. albicans, respectively.
The use of polyclonal IgY mixtures to modify the composition of a microbiome is not novel even when the target is not an opportunistic pathogen. See, for example, Bernecker et al. (2008; DE-102007024383-A1), which uses IgYs to decrease the levels of odor-causing bacteria on skin, and Lee et al. (2002; WO-02083737-A1), which uses IgYs to decrease the levels of yeast associated with dandruff. See also Bao et al. (2004; WO-2004083246-A1) which uses IgYs to decrease levels of oral bacteria associated with tooth decay, bad breath, and other dental diseases, and Maiti et al. (2008; US-20080254129-A1), which uses IgYs to decrease levels of methanogens present in ruminants.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/              Examiner, Art Unit 1645                                                                                                                                                                                          
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645